Title: To James Madison from Stephen Cathalan, Jr., 27 March 1807
From: Cathalan, Stephen, Jr.
To: Madison, James



Copy
Sir
Marseilles 27th. March 1807.

In my letter of the 10th. november last, I had the honor of inclosing you the Statement of the American Vessels entered into this Port from the 1st. January 1806. to and included the 30th. June last, also the statement of the vessels sailed from this Port during that Period;
I now remit you here inclosed the statement of the fifty five vessels arrived here from the 1st. July 1806. to & included the 31st. December last, also the statement of the thirty Eight vessels sailed from this, in that same period;
The list of our vessels will be more numerous this year than ever before from this Port, not only on acct. of the advantageous trade they carry on direct from & to the United States, but also with other Ports in the Mediterranean, while it Remains but a small number of Neutral Colours, & since the differences between the United States & Tunis have been amicably terminated, which agreeable intelligence I published here in the 11th. inst., on Receipt of comm Hugh G Campbell’s letter he addressed to me from Tunis, dated 26. January last
I beg your refference to the here inclosed repport on violence committed in the Port of Marseilles on Board the Brig Sally of Philadelphia Ml. Brown Master, on which & on such one Committed at Antwerpt, a Decree of the Emperor of France King of Italy, of the 20th. November last has forbidden to the tribunals of France Cognizance of such Cases.  I have the Honor to be with great Respect Sir Your most Obed. Humble & devoted Servant

Stephen Cathalan Jr.

